Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III, Fig. 9, claims 1, 3, 7 and 8 in the reply filed on 7/26/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden on the Examiner to search all of the species claimed.  This is not found persuasive because in a species restriction, the showing of a similar field of search for each species is not enough to show a lack of burden on the examiner.   A showing that prior art applicable to one species would not likely be applicable to another species is also indicative of a search burden, and as applicant is claiming mutually exclusive characteristics limited to select embodiments it is very likely that prior art applicable to one embodiment would not be applicable to another embodiment.  The species are therefore considered novel and unobvious over each other, especially as the applicant has not submitted that that the species are not patentably distinct or are obvious variants of each other.  Therefore, there would be an examination and search burden for these patentably distinct species.   It is again noted that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.

The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall (U.S. Patent 4,208,934).  In regards to claim 1, Wall discloses a twin-head bar cutting device including a first cutting head (30) and a first bar holding device (stop 134) as well as a second cutting head (30) and a second bar holding device (stop 136) placed 5on a common base (cabinet 12), wherein the base (12) includes a first placement surface (support plate 62) on which the first cutting head (30) is placed, a second placement surface (2nd support plate 62; fig. 2) on which the second cutting head (30) is placed, and a holding device placement surface (bar 23) formed higher than the first placement surface (62) and the second placement surface (62) between the first placement surface and the second placement 10surface (fig. 2) and on which the first bar holding device (stop 134) and the second bar holding device (stop 136) are placed, and wherein .
In regards to claim 3, Wall discloses wherein the first placement surface (62) has the same height as the second placement surface (62), and wherein the first bar holding device (134) and the second bar holding device (136) are arranged on the holding device placement surface (23) symmetrically about a vertical plane passing through a center in a width direction of the holding device placement surface (134/136 are adjustable on 33).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724